 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Amended and Restated Security Agreement,
Pledge and Indenture of Trust
 
Dated as of September 17, 2010
 
among
 
World Acceptance Corporation of Alabama
World Acceptance Corporation of Missouri
World Finance Corporation of Georgia
World Finance Corporation of Louisiana
World Acceptance Corporation of Oklahoma, Inc.
World Finance Corporation of South Carolina
World Finance Corporation of Tennessee
World Finance Corporation of Texas
WFC Limited Partnership
WFC of South Carolina, Inc.
World Finance Corporation of Illinois
World Finance Corporation of New Mexico
World Finance Corporation of Kentucky
World Finance Corporation of Colorado
World Finance Corporation of Wisconsin
and
WFC Services, Inc.
 
and

Harris N.A.,
as Collateral Agent
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents


Section
Heading
Page
     
Parties
 
1
     
Recitals
 
1
     
Section 1.
Interpretation of Agreement; Definitions
2
     
Section 1.1.
Definitions
2
Section 1.2.
Accounting Principles
7
Section 1.3.
Directly or Indirectly
7
     
Section 2.
Granting Clauses
7
     
Section 2.1.
Equipment
7
Section 2.3.
Pledged Collateral
8
Section 2.4.
General Intangibles
8
Section 2.5.
Investment Property
8
Section 2.6.
Records and Cabinets
8
Section 2.7.
Partnership Interests
8
Section 2.8.
Additional Property
9
Section 2.9.
Deposit Accounts
9
Section 2.10.
Other Proceeds and Products
9
     
Section 3.
Covenants, Representations and Warranties of the Companies
9
     
Section 3.1.
Location of Collateral
10
Section 3.2.
Warranty of Title
10
Section 3.3.
No Alienation of Collateral
10
Section 3.4.
Removal of Collateral
10
Section 3.5.
Compliance with Leases
10
Section 3.6.
Protection of Collateral
11
Section 3.7.
Further Assurances
11
Section 3.8.
Maintenance of Lien; Recording; Opinions of Counsel
12
Section 3.9.
Consent to World Security Agreement, Etc
13
Section 3.10.
Names under which Each Company Conducts its Business
13
Section 3.11.
Deposit Accounts
13
     
Section 4.
Special Provisions Relating to Receivables
13
     
Section 4.1.
Representations and Warranties
13
Section 4.2.
Receivable Schedules
15
Section 4.3.
Collection of Receivables
15
Section 4.4.
Power of Attorney
16



 
-i-

--------------------------------------------------------------------------------

 
 
Section 5.
Special Provisions Relating to Pledged Collateral
17
     
Section 5.1.
Delivery of Pledged Collateral; Transfer to Collateral Agent
17
Section 5.2.
Voting Power; Payments
17
Section 5.3.
Covenants of Each Company
18
     
Section 6.
Application of Certain Moneys
19
     
Section 6.1.
Application if no Default or Event of Default Exists
19
Section 6.2.
Application if a Default or an Event of Default Exists
20
     
Section 7.
Defaults and Remedies
20
     
Section 7.1.
Events of Default
20
Section 7.2.
Collateral Agent’s Rights
20
Section 7.3.
Waiver by Each Company
21
Section 7.4.
Effect of Sale
21
Section 7.5.
Application of Sale and Other Proceeds
21
Section 7.6.
Discontinuance of Remedies
22
Section 7.7.
Cumulative Remedies
22
     
Section 8.
The Collateral Agent
22
     
Section 8.1.
Duties of Collateral Agent
22
Section 8.2.
Collateral Agent’s Liability
23
Section 8.3.
No Responsibility of Collateral Agent for Recitals
24
Section 8.4.
Certain Limitations on Collateral Agent’s Rights to Compensation and
Indemnification
25
Section 8.5.
Status of Moneys Received
25
Section 8.6.
Resignation of Collateral Agent
25
Section 8.7.
Removal of Collateral Agent
26
Section 8.8.
Appointment of Successor Collateral Agent
26
Section 8.9.
Succession of Successor Collateral Agent
26
Section 8.10.
Eligibility of Collateral Agent
27
Section 8.11.
Successor Collateral Agent by Merger
27
Section 8.12.
Co-Trustees
27
Section 8.13.
Compensation and Reimbursement
28
     
Section 9.
Supplements; Waivers
28
     
Section 9.1.
Supplemental Security Agreements Without Secured Creditor Consent
28
Section 9.2.
Waivers and Consents by Secured Creditors; Supplemental Security Agreements with
Secured Creditors’ Consent
29
Section 9.3.
Notice of Supplements
29
Section 9.4.
Opinion of Counsel Conclusive as to Supplements
29

 
-ii-

--------------------------------------------------------------------------------


 
Section 10.
Miscellaneous
29
     
Section 10.1.
Successors and Assigns
29
Section 10.2.
Severability
29
Section 10.3.
Communications
30
Section 10.4.
Release
30
Section 10.5.
Counterparts
32
Section 10.6.
Governing Law
32
Section 10.7.
Headings
32
Section 10.8.
Prior Liens
32
     
Section 10.9.
Amendment and Restatement " \l 2
32
     
Signature Page
32

 
Attachments to Security Agreement, Pledge Agreement and Indenture of Trust:
 
Schedule I
—
Description of Pledged Collateral
     
Schedule II
—
Partnership Interests
     
Schedule III
—
Locations of Each Company’s Offices and Facilities
     
Schedule IV
—
List of Names Under Which Each Company Does Business
     
Schedule V
—
Concentration Accounts
     
Exhibit A
—
Form of Security Agreement Supplement


 
-iii-

--------------------------------------------------------------------------------

 

Amended and Restated Security Agreement, Pledge
and Indenture of Trust
 
This Amended and Restated Security Agreement, Pledge and Indenture of Trust
(this “Agreement”) dated as of September 17, 2010, among World Acceptance
Corporation of Alabama, an Alabama corporation, World Acceptance Corporation of
Missouri, a Missouri corporation, World Finance Corporation of Georgia, a
Georgia corporation, World Finance Corporation of Louisiana, a Louisiana
corporation, World Acceptance Corporation of Oklahoma, Inc., an Oklahoma
corporation, World Finance Corporation of South Carolina, a South Carolina
corporation, World Finance Corporation of Tennessee, a Tennessee corporation,
World Finance Corporation of Texas, a Texas corporation, WFC Limited
Partnership, a Texas limited partnership, WFC of South Carolina, Inc., a South
Carolina corporation, World Finance Corporation of Illinois, an Illinois
corporation, World Finance Corporation of New Mexico, a New Mexico corporation,
World Finance Corporation of Kentucky, a Kentucky corporation, World Finance
Corporation of Colorado, a Colorado corporation, World Finance Corporation of
Wisconsin, a Wisconsin corporation, and WFC Services, Inc., a South Carolina
corporation (collectively, the “Companies” and individually a “Company”), and
Harris N.A., as collateral agent (the “Collateral Agent”), as amended, modified,
supplemented or waived from time to time and as supplemented from time to time
by a security agreement supplement substantially in the form of Exhibit A hereto
between a Restricted Subsidiary and the Collateral Agent delivered pursuant to
Section 3.9 of the World Security Agreement.  This Agreement amends and restates
the Original Subsidiary Security Agreement (as hereinafter defined).  The post
office addresses of the Companies and the Collateral Agent are set forth in
§10.3.
 
Recitals:
 
A.     The capitalized terms used in this Agreement shall have the respective
meanings specified in §1.1 unless otherwise herein defined or the context hereof
shall otherwise require.
 
B.     World Acceptance Corporation, a South Carolina corporation (“World”) and
parent, directly or indirectly, of the Companies, has previously entered into
that certain Amended and Restated Credit Agreement dated as of July 20, 2005, as
heretofore amended (the “Original Revolving Credit Agreement”), with Bank of
Montreal, as agent and the other banks and financial institutions which are
signatories thereto providing for certain borrowings and other extensions of
credit thereunder.
 
C.     As a condition to entering into the Original Revolving Credit Agreement,
the Companies entered into that certain Amended and Restated Security Agreement,
Pledge and Indenture of Trust dated as of June 30, 1997, as heretofore amended
(the “Original Subsidiary Security Agreement”).
 
D.     Concurrently herewith, World is entering into the Credit Agreement (as
hereinafter defined), which Credit Agreement amends and restated the Original
Revolving Credit Agreement and provides for borrowings and other extensions of
credit thereunder.
 

--------------------------------------------------------------------------------


 
E.     In addition, World and the Companies (collectively, the “Loan Parties”
and each individually, a “Loan Party”) may from time to time be liable to the
Lenders and their affiliates with respect to Hedging Liability, as such term is
defined in the Credit Agreement (the Collateral Agent, the Administrative Agent
and the Lenders, together with any affiliates of the Lenders to whom any Hedging
Liability is owed, being hereinafter referred to collectively as the “Secured
Creditors” and individually as a “Secured Creditor”).
 
F.     As a condition to the above-described transactions, the Secured Creditors
require, among other things, that each Company enter into this Agreement for
purposes of, inter alia, securing the obligations of World under the Credit
Agreement.  The World Security Agreement (as hereinafter defined) requires that,
upon formation or acquisition of any new Restricted Subsidiary, World cause such
subsidiary to enter into a Security Agreement Supplement on the terms set forth
herein.
 
G.     The Companies desire that World comply with the provisions of the World
Security Agreement and the Credit Agreement.  By entering into the Credit
Agreement, the Secured Creditors have conferred financial and other benefits on
the Companies.
 
H.     Each Company agrees to amend and restate the Original Subsidiary Security
Agreement on the terms set forth herein for purposes of securing the obligations
(i) of World under the Credit Agreement and (ii) of each other Company under the
Subsidiary Guaranty Agreement.
 
I.     Each Company is authorized by law, and deems it necessary to secure the
Credit Agreement, as hereinafter provided, and to that end, in the exercise of
said authority, has duly authorized the execution and delivery of this Agreement
providing for the securing of certain obligations of World and each other
Company, all as hereinafter provided.
 
J.     All acts and proceedings required by law and by the respective Governing
Documents of each Company necessary to constitute this Agreement a valid and
binding agreement for the uses and purposes herein set forth, in accordance with
its terms, have been done and taken, and the execution and delivery of this
Agreement has been in all respects duly authorized.
 
Section 1.
Interpretation of Agreement; Definitions.

 
Section 1.1.     Definitions.  Except as otherwise provided in this Section 1,
all capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit Agreement.  Unless the context
otherwise requires, the terms hereinafter set forth when used herein shall have
the following meanings and the following definitions shall be equally applicable
to both the singular and plural forms of any of the terms herein defined:
 
“Account Debtor” shall mean any Person who is or may become obligated to any
Company under or on account of a Receivable.
 
-2-

--------------------------------------------------------------------------------


 
“Administrative Agent” shall have the same meaning herein as such term is
defined in the Credit Agreement.
 
“Affiliate” shall have the same meaning herein as such term is defined in the
Credit Agreement.
 
“Base Rate” shall have the same meaning herein as such term is defined in the
Credit Agreement.
 
“Closing Date” shall mean September 17, 2010.
 
“Collateral” as used herein shall mean any and all property from time to time
subject to the security interest granted hereby.
 
“Collateral Agent” means the Person named above as the “Collateral Agent” in the
first paragraph of this Agreement until a successor Collateral Agent shall have
become such pursuant to the applicable provisions of this Agreement, and
thereafter “Collateral Agent” shall mean such successor Collateral Agent.
 
“Company” shall mean each of World Acceptance Corporation of Alabama, an Alabama
corporation, World Acceptance Corporation of Missouri, a Missouri corporation,
World Finance Corporation of Georgia, a Georgia corporation, World Finance
Corporation of Louisiana, a Louisiana corporation, World Acceptance Corporation
of Oklahoma, Inc., an Oklahoma corporation, World Finance Corporation of South
Carolina, a South Carolina corporation, World Finance Corporation of Tennessee,
a Tennessee corporation, World Finance Corporation of Texas, a Texas
corporation, WFC Limited Partnership, a Texas limited partnership, WFC of South
Carolina, Inc., a South Carolina corporation, World Finance Corporation of
Illinois, an Illinois corporation, World Finance Corporation of New Mexico, a
New Mexico corporation, World Finance Corporation of Kentucky, a Kentucky
corporation, World Finance Corporation of Colorado, a Colorado corporation,
World Finance Corporation of Wisconsin, a Wisconsin corporation, and WFC
Services, Inc., a South Carolina corporation, any entity that executes and
delivers a Security Agreement Supplement in the form attached hereto as
Exhibit A (or in such other form approved by the Collateral Agent and the
Administrative Agent), and any Person which succeeds to all, or substantially
all of the assets and business of any such entity.
 
“Credit Agreement” shall mean that certain Amended and Restated Revolving Credit
Agreement dated as of September 17, 2010 among World, the Administrative Agent
and the Lenders, as the same may from time to time be amended, restated,
modified, supplemented or waived pursuant to the terms thereof.
 
“Default” shall mean any event or condition, the occurrence of which would, with
the lapse of time or the giving of notice, or both, constitute an Event of
Default.
 
“Event of Default” shall have the meaning specified in §7.1.
 
-3-

--------------------------------------------------------------------------------


 
“Environmental Legal Requirement” shall have the same meaning herein as such
term is defined in the Credit Agreement.
 
“GAAP” shall have the same meaning herein as such term is defined in the Credit
Agreement.
 
“Governing Documents” shall mean collectively the charter instruments, by-laws,
partnership agreements, operating agreements and other similar documents
prescribing the internal governance of each Restricted Subsidiary.
 
“Indebtedness for Borrowed Money” shall have the same meaning herein as such
term is defined in the Credit Agreement.
 
“Insurance Subsidiary” shall have the same meaning herein as such term is
defined in the Credit Agreement.
 
“Investment Property” shall have the meaning specified in §2.5.
 
“Lenders” shall have the same meaning herein as such term is defined in the
Credit Agreement.
 
“Lien” shall mean any interest in property securing an obligation owed to a
Person, whether such interest is based on the common law, statute or contract,
and including but not limited to the security interest arising from a mortgage,
security agreement, encumbrance, pledge, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes.  The term “Lien” includes
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other similar title exceptions and
encumbrances, including but not limited to mechanics’, materialmen’s,
warehousemen’s, carriers’ and other similar encumbrances, affecting
property.  For the purposes of this Agreement, a Person shall be deemed to be
the owner of any property which it has acquired or holds subject to a
conditional sale agreement or other arrangement pursuant to which title to the
property has been retained by or vested in some other Person for security
purposes.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Partnership Interests” shall have the meaning specified in §2.7.
 
“Person” shall mean an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, and a government agency or
political subdivision thereof.
 
“Pledged Collateral” shall mean and include:
 
(a)     the Pledged Shares;
 
-4-

--------------------------------------------------------------------------------


 
(b)     all shares, Securities, moneys, or other property distributed as a
dividend on any shares of capital stock or other Pledged Collateral (including
the Pledged Shares) at any time pledged hereunder or a distribution or return of
capital upon or in respect of any such capital stock or other Pledged Collateral
or any part thereof, or resulting from a split-up, revision, reclassification or
other like change of any such capital stock or other Pledged Collateral, and any
subscription warrants, rights or options issued to the holders of, or otherwise
in respect of, any such capital stock or other Pledged Collateral; and
 
(c)     in the event of any consolidation or merger in which the issuer of any
Pledged Collateral is not the surviving entity, or in the event of any sale,
lease, transfer or other disposition of all or substantially all of the assets
of such issuer;
 
(i)     all shares of each class of the capital stock or other Security of the
successor entity formed by or resulting from such consolidation or merger, or of
the corporation to which such sale, lease, transfer or other disposition shall
have been made, and
 
(ii)     all other Securities, money or property, distributed or distributable
in any such event in respect of any of the Pledged Collateral in connection with
such consideration, merger, sale, lease, transfer or other disposition.
 
“Pledged Shares” shall mean all of the capital stock, partnership interests,
membership interests and other equity interests owned by any Company or
hereafter acquired, including, without limitation, (a) all rights, authority,
powers and privileges of such Company as a shareholder or holder of any
partnership interest, membership interest or other equity interest of any
entity, whether now existing or hereafter arising under the Governing Documents,
or at law or otherwise, and the rights of such Company under such Governing
Documents to acquire additional shares of stock or to acquire the shares of
stock of other shareholders or the partnership interest, membership interest or
other equity interest from any such other holder, and (b) all other instruments
owned or held by, or otherwise established in favor of, such Company in the
nature of capital stock of, partnership interest, membership interest or any
other equity interest in any entity, of any and every type, class and series.
 
“Receivables” shall mean all accounts receivable, receivables, contract rights,
controls, instruments, notes, drafts, bills, acceptances, documents, chattel
paper, general intangibles and all other forms of obligations owing to a Person,
including, without limitation, all Accounts, Instruments (including Promissory
Notes), Documents, Chattel Paper (including tangible and electronic Chattel
Paper), Letter-of-Credit Rights, Supporting Obligations, General Intangibles
(including Payments Intangibles), as defined in the Uniform Commercial Code as
in effect in the State of South Carolina.
 
“Required Lenders” shall have the same meaning herein as such term is defined in
the Credit Agreement.
 
“Restricted Subsidiary” shall have the same meaning herein as such term is
defined in the Credit Agreement.
 
-5-

--------------------------------------------------------------------------------


 
“S&P” shall mean Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.
 
“Secured Indebtedness” shall mean the “Obligations,” as such term is defined in
the Credit Agreement, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.
 
“Security” shall have the same meaning as in Section 2(a)(1) of the Securities
Act of 1933, as amended.
 
“subsidiary” shall mean, as to any particular parent entity, any corporation,
partnership, limited liability company, or other entity of which more than 50%
(by number of votes or other decision-making authority) of the Voting Stock
shall be owned by such parent corporation and/or one or more corporations,
partnerships, limited liability companies or other entities which are themselves
subsidiaries of such parent entity. The term “Subsidiary” shall mean a
subsidiary, directly or indirectly, of World.
 
“Subsidiary Guaranty Agreement”  shall mean the Amended and Restated Guaranty
Agreement dated as of September 17, 2010, of each Restricted Subsidiary existing
on such date and each other Restricted Subsidiary which has executed a Guaranty
Supplement in the form of Exhibit A thereto pursuant to the terms thereof and
Section 3.9 of the World Security Agreement (or in such other form agreed to by
the Collateral Agent and the Administrative Agent), in each case, for the
benefit of the Collateral Agent and the Guaranteed Creditors (as defined
therein), as the same may from time to time be amended, restated, modified,
supplemented or waived pursuant to the terms thereof.
 
“Underlying Collateral” shall mean, with respect to any Receivable of any
Company, all of its rights with respect to any collateral granted by the Account
Debtor in connection with any loan.
 
“Uniform Commercial Code” as used herein with reference to any collateral shall
mean the Uniform Commercial Code as enacted in the jurisdiction applicable to
such Collateral, as amended from time to time, and any successor statute(s)
thereto.
 
“Unsecured Receivables” shall mean Receivables which are not secured by
Underlying Collateral or otherwise.
 
“Voting Stock” shall mean Securities or other equity interests of any class or
classes, the holders of which are ordinarily, in the absence of contingencies,
entitled to elect a majority of the corporate directors (or Persons performing
similar functions).
 
“WFC-LP” shall mean WFC Limited Partnership, a Texas limited partnership.
 
“World-MO” shall mean World Acceptance Corporation of Missouri, a Missouri
corporation.
 
-6-

--------------------------------------------------------------------------------


 
“World-NM” shall mean World Finance Corporation of New Mexico, a New Mexico
corporation.
 
“World Security Agreement” shall mean that certain Amended and Restated Security
Agreement, Pledge and Indenture of Trust dated as of September 17, 2010 between
World and the Collateral Agent, as the same may be amended, restated,
supplemented or waived from time to time by any amendments and supplements
thereto entered into in accordance with the terms thereof.
 
“World-TX” shall mean World Finance Corporation of Texas, a Texas corporation.
 
Section 1.2.     Accounting Principles.  Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be done in accordance with GAAP, to
the extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.
 
Section 1.3.     Directly or Indirectly.  Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether the action in question
is taken directly or indirectly by such Person.
 
Section 2.
Granting Clauses.

 
Each Company in consideration of the premises and other good and valuable
consideration, receipt whereof is hereby acknowledged, and intending to be
legally bound, and in order to secure the payment of all Secured Indebtedness
and the performance and observance of all the covenants and conditions contained
in this Agreement, the World Security Agreement, the Credit Agreement, the
Subsidiary Guaranty Agreements and the other Loan Documents entered into from
time to time in connection therewith and any agreements entered into in
connection with any Hedging Liability, in each case, subject to the terms
thereof and of §7.5, does hereby mortgage, grant, convey, warrant, assign,
pledge and hypothecate unto the Collateral Agent, its successors in trust and
assigns, forever, and grants to the Collateral Agent, its successors in trust
and assigns, forever, a continuing security interest in, all and singular the
following described properties, rights, interests and privileges, together with
the proceeds thereof, now or hereafter owned by such Company (hereinafter
sometimes referred to as the “Collateral”):
 
Section 2.1.     Equipment.  All building materials, building equipment,
machinery, apparatus, furniture and equipment and other personal property (other
than motor vehicles and accessions to motor vehicles) of every kind and nature
whatsoever located, including without limitation: all air conditioning,
ventilating, plumbing, heating, lighting and electrical systems and apparatus;
all communications equipment and intercom systems and apparatus; all
typewriters, computers and other office machines and equipment, furniture,
furnishings; all sprinkler equipment and apparatus, all elevators and
escalators; and all machinery, equipment, engines, boilers, tools, furniture,
carpeting, tables and chairs, together with all accessories, parts and
appurtenances appertaining or attached thereto, whether now owned or hereafter
acquired, and all substitutions, renewals, or replacements of and additions,
improvements, accessions and accumulations to any and all thereof, together with
all the rents, income, revenues, issues, proceeds, profits and avails arising
therefrom or in connection therewith and excluding, in all cases, any of the
foregoing items of property which are deemed fixtures;
 
-7-

--------------------------------------------------------------------------------


 
Section 2.2.     Receivables.  All Receivables, whether now existing or
hereafter arising, and however evidenced or acquired, or in which such Company
now has or hereafter acquires any rights and all rights of such Company to any
Underlying Collateral granted by an Account Debtor in connection with any
Receivable owing by it to such Company;
 
Section 2.3.     Pledged Collateral.  All Pledged Collateral;
 
Section 2.4.     General Intangibles.  All General intangibles of such Company,
including, without limitation, tax refunds, rights with respect to trademarks,
service marks, trade names, patents, copyrights, trade-secrets information and
rights to prevent others from doing acts that constitute unfair competition with
or misappropriation of property of such Company including, without limitation,
any sums (net of expenses) that such Company may receive arising out of any
claim for infringement of its rights in any patent, copyright, trademark, trade
name, trade secret or other proprietary right and all rights of such Company
under contracts to enjoy performance by others or to be entitled to enjoy rights
granted by others, including, without limitation, any licenses (to the extent
permitted by law);
 
Section 2.5.     Investment Property.  All Investment Property, whether now
owned or existing or hereafter created, acquired or arising, or in which such
Company now has or hereafter acquires any rights (the term “Investment Property”
means and includes all investment property and any other securities (whether
certificated or uncertificated), security entitlements, securities accounts,
commodity contracts and commodity accounts, including all substitutions and
additions thereto, all dividends, distributions and sums distributable or
payable from, upon, or in respect of such property, and all rights and
privileges incident to such property, but excludes the Pledged Collateral);
 
Section 2.6.     Records and Cabinets.  All supporting evidence and documents
relating to any of the above-described property, including without limitation,
written applications, credit information, account cards, payment records,
correspondence, delivery and installation certificates, invoice copies, delivery
receipts, notes and other evidences of indebtedness, insurance certificates and
the like, together with all books of account, data processing records, computer
software and licenses to use the same, ledgers and cabinets in which the same
are reflected or maintained, all whether now existing or hereafter arising;
 
Section 2.7.     Partnership Interests.  (i) All right, title and interest of
such Company, whether now owned or hereafter acquired, in all partnerships or
limited liability companies, including, but not limited to, those set forth on
Schedule II hereto (collectively, the “Partnerships”), (ii) any and all payments
or distributions of whatever kind or character and whether in cash or other
property, at any time made, owing or payable to such Company in respect of or on
account of its present or hereafter acquired interest in the Partnerships,
whether due or to become due and whether representing profits, distributions
pursuant to complete or partial liquidation or dissolution, repayment of capital
contributions or otherwise, and the right to receive, receipt for, use and enjoy
all such payments and distributions, and all proceeds thereof, in every case
whether now arising or hereafter acquired or arising, and (iii) all proceeds of
any of the foregoing (all of the foregoing rights, interests, properties and
privileges assigned in and in which a security interest is granted pursuant to
this §2.7 being hereafter collectively called the “Partnership Interest”);
 
-8-

--------------------------------------------------------------------------------


 
Section 2.8.     Additional Property.  All property and rights, if any, which
are by the express provisions of this Agreement required to be subjected to the
lien hereof and any additional property and rights that may from time to time
hereafter, by writing of any kind, be subjected to the lien hereof by such
Company or by anyone acting at the direction or as an agent of such Company; and
 
Section 2.9.     Deposit Accounts.  All Deposit Accounts, as such term is
defined in the Uniform Commercial Code, of such Company; and
 
Section 2.10.  Other Proceeds and Products.  All proceeds and products of the
foregoing and all insurance of the foregoing and proceeds thereof, whether now
existing or hereafter arising; provided that, in the case of a lien and security
interest on the voting stock or other similar voting equity interests of a
corporation, limited liability company, partnership or other entity which is a
“controlled foreign corporation” as defined under Section 957 of the Internal
Revenue Code (herein, a “Foreign Company”), if granting a security interest of
more than 65% of the total combined voting stock or other voting equity
interests of any such Foreign Company would cause adverse tax consequences to
such Company, then such lien and security interest on the voting stock or other
voting equity interests shall be limited to 65% of the total combined voting
stock or other voting equity interests of such Foreign Company.
 
To Have and to Hold the Collateral, With Power of Sale and right of entry and
possession, unto the Collateral Agent, its successors and assigns, forever; in
Trust Nevertheless, upon the terms and trust herein set forth, for the equal and
proportionate benefit, security and protection of all present and future Secured
Creditors; provided always, however, that these presents are upon the express
condition that if the Companies shall irrevocably pay or cause to be irrevocably
paid all the Secured Indebtedness and all obligations to extend Secured
Indebtedness have expired or otherwise terminated, then these presents and the
estate hereby granted and conveyed shall cease and this Agreement shall become
null and void; otherwise this Agreement shall remain in full force and effect.
 
Section 3.
Covenants, Representations and Warranties of the Companies.

 
Each Company hereby covenants with, and represents and warrants to, the
Collateral Agent and for the benefit of the Secured Creditors from time to time
that:
 
-9-

--------------------------------------------------------------------------------


 
Section 3.1.     Location of Collateral.  The Collateral (other than the
Underlying Collateral and the Pledged Collateral) relating to such Company and
the books and records relating thereto are in such Company’s possession at the
offices and facilities owned or leased by such Company or World set forth in
Schedule III hereto.  Not less than ten days before the opening of any
additional business location which would require the filing of an additional
financing statement in accordance with the Uniform Commercial Code in order to
perfect the security interest of the Collateral Agent in the Collateral relating
to such Company and the books and records relating thereto or any change in the
business location where the Collateral relating to such Company and the books
and records relating thereto are located and/or maintained which would require
the filing of an additional financing statement in accordance with the Uniform
Commercial Code in order to perfect the security interest of the Collateral
Agent in the Collateral relating to such Company, such Company will deliver to
the Collateral Agent a supplement hereto amending Schedule III to include such
business location, together with evidence of the filing of financing statements
or other notices of the security interest hereof and an opinion of such
Company’s counsel responsive to the requirements of §3.8 hereof. On the written
request of the Collateral Agent or the Administrative Agent, such Company will
deliver to the Collateral Agent a supplement hereto amending Schedule III to
include any additional business locations not previously reflected in a
supplement hereto.
 
Section 3.2.     Warranty of Title.  Such Company is the lawful owner of the
Collateral relating to such Company and has the sole right and lawful authority
to deliver this Agreement.  The Collateral relating to such Company and every
part thereof is, on the Closing Date, free and clear of all Liens, except the
Lien of this Agreement and Liens permitted by clauses (e), (f), (g) and (i) of
Section 8.11 of the Credit Agreement, and will be free and clear of all Liens,
except the Lien of this Agreement and the other Liens of the character described
in clauses (e), (f), (g) and (i) of Section 8.11 of the Credit Agreement, and
such Company will warrant and defend the Collateral relating to such Company,
against any claims and demands of all Persons at any time claiming the same or
any interest therein adverse to the Collateral Agent.
 
Section 3.3.     No Alienation of Collateral.  Except as permitted by the
provisions of Section 8.13 of the Credit Agreement, such Company will not,
without the Collateral Agent’s prior written consent, sell, assign, mortgage,
lease or otherwise dispose of the Collateral relating to such Company or any
interest therein.
 
Section 3.4.     Removal of Collateral.  Such Company will not remove the
Collateral relating to such Company and/or the books and records relating
thereto from the locations relating to such Company set forth in Schedule III
hereto (i) without complying with §3.1 hereof or (ii) without the Collateral
Agent’s prior written consent (provided that such Company may move items of
Collateral relating to such Company among such locations).  Such Company will at
all times allow the Collateral Agent, the Lenders and their representatives free
access to, and right of inspection of, the Collateral relating to such Company.
 
Section 3.5.     Compliance with Leases.  Such Company will comply with the
terms and conditions of any leases covering the premises wherein the Collateral
relating to such Company is located and any orders, ordinances, laws or statutes
of any city, state or other governmental entity, department or agency having
jurisdiction with respect to such premises or the conduct of business thereon
unless the failure to so comply will not, individually or in the aggregate, have
a material adverse effect on such Collateral or impair the rights or interests
of World, such Company, any other Restricted Subsidiary or the Collateral Agent
therein.
 
-10-

--------------------------------------------------------------------------------


 
Section 3.6.     Protection of Collateral.  At any time and from time to time,
any Secured Creditor may, at its option, or the Collateral Agent may, at the
direction of the Administrative Agent, discharge any taxes, or other Liens at
any time levied or placed on the Collateral relating to such Company which are
due and unpaid and (A) which are not being contested in good faith by
appropriate actions or proceedings which will prevent the forfeiture or sale of
the Collateral relating to such Company or any material interference with the
use thereof or (B) for which such Company has not set aside on its books,
reserves adequate in accordance with GAAP with respect thereto, and such parties
may pay for the maintenance and preservation of the Collateral relating to such
Company, including the purchasing of insurance therefor to the extent required
to be maintained by World or such Company pursuant to Section 8.2 of the Credit
Agreement and not so maintained, and such Company will immediately reimburse the
Collateral Agent or such Secured Creditor on demand for any payment made or any
expense incurred by the Collateral Agent such Secured Creditor pursuant to the
foregoing authority with interest at a rate per annum equal to the higher of
(i) 10.5% and (ii) the Base Rate plus 2%.  All such expenses and payments shall
have the benefit of and be secured by the security interest herein granted, and
the Collateral Agent is authorized to charge any depository account of such
Company maintained with the Collateral Agent or any Secured Creditor for the
amount of such expenses and payments.
 
Section 3.7.     Further Assurances.  Such Company agrees to execute and deliver
to the Collateral Agent such further agreements and assignments or other
instruments and to do all such other things as the Collateral Agent may deem
necessary or appropriate to assure the Collateral Agent its first priority
security interest hereunder (provided, that the Companies shall be required to
deliver to the Collateral Agent possession of promissory notes evidencing the
Unsecured Receivables only upon the request of the Collateral Agent during the
existence of a Default or Event of Default hereunder), including such financing
statement or statements or amendments thereof or supplements thereto or other
instruments as the Collateral Agent may from time to time reasonably require to
perfect, and continue the perfection of, the security interest in the Collateral
contemplated by this Agreement.  Such Company hereby agrees that, to the extent
permitted by applicable law, a carbon, photographic or other reproduction of
this Agreement or any such financing statement is sufficient for filing as a
financing statement by the Collateral Agent without notice thereof to such
Company wherever the Collateral Agent in its sole discretion desires to file the
same.  Each Company hereby authorizes the Collateral Agent to file any and all
financing statements covering the Collateral or any part thereof as the
Collateral Agent may require.  The Collateral Agent shall, when an Event of
Default shall have occurred and be continuing, or at such other time pursuant to
§4 or §5, have the right to take physical possession of any and all of the
Collateral relating to such Company and to maintain such possession on such
Company’s premises or, if possible, to remove the Collateral relating to such
Company or any part thereof to such other places as the Collateral Agent may
desire.  If the Collateral Agent exercises its right to take possession of the
Collateral relating to such Company, such Company shall, upon the Collateral
Agent’s demand, if possible, assemble the Collateral relating to such Company
and make it available to the Collateral Agent at a place designated by the
Collateral Agent.  Such Company shall at its expense perform any and all other
steps reasonably requested by the Collateral Agent to preserve and protect the
first priority security interest hereby granted in the Collateral.  If any
Collateral relating to such Company is in the possession or control of any of
such Company’s agents or processors while a Default or an Event of Default shall
have occurred and be continuing, such Company agrees (i) to notify such agents
or processors in writing of the Collateral Agent’s security interest therein,
and (ii) upon the Collateral Agent’s request instruct them to hold all such
Collateral relating to such Company for the Collateral Agent’s account and
subject to the Collateral Agent’s instructions.  Such Company agrees to mark its
books and records to reflect the security interest of the Collateral Agent in
the Collateral relating to such Company.
 
-11-

--------------------------------------------------------------------------------


 
Section 3.8.     Maintenance of Lien; Recording; Opinions of Counsel.  (a) Such
Company will, at its expense, take all necessary action to maintain and preserve
the first and prior perfected lien of this Agreement (including, without
limitation, the filing of all financing statements or similar notices thereof if
and to the extent permitted or required by applicable law) so long as the
Secured Creditors have any commitment to extend Secured Indebtedness to World
and thereafter so long as any Secured Indebtedness remains outstanding
(provided, that the Companies shall be required to deliver to the Collateral
Agent possession of promissory notes evidencing the Unsecured Receivables only
upon the request of the Collateral Agent during the existence of a Default or
Event of Default hereunder).
 
(b)     Such Company will, forthwith after the execution and delivery of this
Agreement and thereafter from time to time, cause this Agreement (and all
financing statements, continuation statements or similar notices thereof if and
to the extent permitted or required by applicable law) to be filed, registered
and recorded in such manner and in such places as may be required by law in
order to publish notice of and fully to protect the first lien of the Collateral
Agent in and to the Collateral relating to such Company (provided, that the
Companies shall be required to deliver to the Collateral Agent possession of
promissory notes evidencing the Unsecured Receivables only upon the request of
the Collateral Agent during the existence of a Default or Event of Default
hereunder); and from time to time will perform or cause to be performed any
other acts as provided by law and will execute or cause to be executed any and
all further instruments that may be required for such publication and protection
or requested by the Administrative Agent.  With respect to any Investment
Property held by a securities intermediary, commodity intermediary, or other
financial intermediary of any kind, at the Collateral Agent’s request, acting at
the direction of the Administrative Agent, such Company shall execute and
deliver, and shall cause any such intermediary to execute and deliver, an
agreement among such Company, the Collateral Agent and such intermediary in form
and substance reasonably satisfactory to the Administrative Agent which
provides, among other things, for the intermediary’s agreement that, upon notice
by the Collateral Agent that an Event of Default has occurred and is continuing,
it shall comply with entitlement orders, and apply any value distributed on
account of any Investment Property maintained in an account with such
intermediary, as directed by the Collateral Agent without further consent of
such Company.
 
(c)     Such Company agrees at its own expense to furnish to the Collateral
Agent promptly after the execution and delivery of any supplement or amendment
hereto or any continuation statement, an opinion of counsel satisfactory to the
Collateral Agent (who may be independent counsel to such Company) stating that
in the opinion of such counsel, such supplement or amendment to this Agreement
(or a financing statement, continuation statement or similar notice thereof if
and to the extent required by applicable law) or such continuation statement, as
the case may be, has been properly recorded or filed for record in all public
offices in which such recording or filing is necessary to perfect the Lien
provided by this Agreement as a valid Lien and security interest in the
Collateral relating to such Company.
 
-12-

--------------------------------------------------------------------------------


 
Section 3.9.     Consent to World Security Agreement, Etc.  Such Company hereby
consents to, and agrees to comply with, the terms and provisions of the World
Security Agreement and the Credit Agreement.
 
Section 3.10.   Names under which Each Company Conducts its Business..   No
Company conducts its business under any other name(s) other than as set forth
opposite its name on Schedule IV hereto and such Company will not conduct
business under any other name(s) (other than the names set forth opposite its
name on Schedule IV hereto) without (i) providing the Collateral Agent and the
Administrative Agent with thirty (30) days’ prior written notice of such name
and the location of where such business will be conducted under such name and
(ii) complying with any and all requests made by the Collateral Agent pursuant
to §3.7 hereof.
 
Section 3.11.   Deposit Accounts. Each Company maintains one or more local
deposit accounts for the deposit of checks and making of disbursements in the
ordinary course of business (“Local Accounts”) and World maintains one or more
concentration accounts into which each such Company sweeps collections from the
Local Accounts in the ordinary course of business (“Concentration
Accounts”).  All Concentration Accounts used by each Company as of September 17,
2010, are listed and identified (by account number and depository institution)
on Schedule V attached hereto and made a part hereof.  Such Company shall
promptly notify the Collateral Agent of any Concentration Account opened,
maintained or used by such Company after the date hereof, and shall submit to
the Collateral Agent a supplement to Schedule V to reflect such additional
accounts (provided such Company’s failure to do so shall not impair the
Collateral Agent’s security interest therein).  So long as no Event of Default
has occurred and is continuing, the Collateral Agent’s security interest in the
Local Accounts need not be perfected.  With respect to any Concentration Account
maintained by a depository institution other than the Collateral Agent, and as a
condition to the establishment and maintenance of any such Concentration
Account, the relevant Company and such depository institution shall have
executed and delivered to the Collateral Agent an account control agreement in
form and substance satisfactory to the Collateral Agent which provides, among
other things, for the depository institution’s agreement that it will comply
with instructions originated by the Collateral Agent directing the disposition
of the funds in the Concentration Account(s) held at such depositary institution
without further consent by such Company
 
Section 4.
Special Provisions Relating to Receivables.

 
Section 4.1.     Representations and Warranties.  As of the time any Receivable
of any Company becomes subject to the security interest provided for hereby,
such Company shall be deemed to have warranted as to such Receivables that:
 
(a)     Such Receivable and all papers and documents relating thereto are
genuine and in all respects what they purport to be;
 
(b)     Such Receivable is legal, valid and subsisting;
 
-13-

--------------------------------------------------------------------------------


 
(c)     The amount of such Receivable represented as owing is the correct amount
actually and unconditionally owing, is not disputed and is not subject to any
set-offs, credits, deductions or countercharges;
 
(d)     Such Receivable has been created, and is, in all respects in compliance
with applicable state and federal lending laws and will continue to be in
compliance with such laws, any Secured Receivable is secured by Underlying
Collateral and, to the best knowledge of such Company, there is no violation of
any Environmental Legal Requirement with respect to such Underlying Collateral;
 
(e)     Such Company has no knowledge or reason to know of any fact which would
impair the collectibility of such Receivable;
 
(f)     All of such Company’s procedures, requirements and conditions and all
federal and state laws applicable to the making of the loans related to such
Receivable and the creation of such Receivable have been complied with;
 
(g)     To the best knowledge of such Company, the Account Debtor on such
Receivable and other obligors had legal capacity to enter into the transactions
related to such Receivable;
 
(h)     The form and content of each document related to such Receivable, the
security related thereto, and the transactions from which it arose comply fully
with any and all applicable laws, ordinances, rules and regulations, federal,
state and/or local, with respect to the extension of credit and charging of
interest, including without limitation, as applicable, the Federal Consumer
Credit Protection Act, the Federal Fair Credit Reporting Act, the Federal Trade
Commission Act, the Federal Equal Credit Opportunity Act and all federal, state
and local laws related to licensing, usury, truth in lending, real estate
settlement procedures, consumer protection, equal credit opportunity, fair debt
collection, unfair and deceptive trade practices, rescission rights and
disclosures, and with all rules and regulations thereunder, all as amended, and
any disclosures required with respect to such Receivable were and will continue
to be made properly and in a timely manner;
 
(i)     To the best knowledge of such Company, such Receivable and all facts,
statements or obligations contained or implicit in any application for credit or
financial statement of the Account Debtor or other obligor submitted to such
Company, including without limitation, the description of any Underlying
Collateral securing such Receivable and the amount owing from the Account Debtor
or other obligor, and the signatures of the parties are genuine, correct, true
and complete;
 
(j)     Such Company has extended no credit of any kind or in any manner to the
Account Debtor or other obligors in connection with the transactions from which
such Receivable arose other than as indicated on and evidenced by such Company’s
files related to such Receivable;
 
-14-

--------------------------------------------------------------------------------


 
(k)     To the best knowledge of such Company, each security agreement, UCC
filing, title retention instruments and other document and instrument, if any,
which is security for such Receivable contains a correct and sufficient
description of any Underlying Collateral covered thereby and each lien or
security interest which secures such Receivable is and will continue to be
valid;
 
(l)      Before extending credit to the Account Debtor or other obligor on such
Receivable, such Company has made an adequate credit investigation of the
Account Debtor or other obligor and has determined that the risk of extending
such credit is satisfactory and in accordance with the standards historically
observed by such Company in the conduct of its business;
 
(m)    Any and all policies of insurance related to the property securing any
obligation of the Account Debtor in connection with such Receivable and any
credit life insurance, credit disability insurance, or credit unemployment
insurance are in full force and effect in accordance with the terms of all
agreements between such Company and the Account Debtor; and
 
(n)     As to such Receivable, such Company was duly authorized to do business
and in good standing in the jurisdiction in which such Receivable was originated
and was duly licensed to originate such Receivable in such jurisdiction.
 
Section 4.2.     Receivable Schedules.  Each Company shall provide the
Collateral Agent with such other relevant information as the Collateral Agent
may request from time to time.
 
Section 4.3.     Collection of Receivables.  (a)  Unless and until a Default or
an Event of Default shall have occurred and be continuing and such Company shall
have received written notice from the Collateral Agent not to collect the
Receivables, such Company shall make collection of all Receivables of such
Company and may use the same to carry on its business in accordance with sound
business practice and otherwise subject to the terms hereof.
 
(b)      At any time while a Default or an Event of Default shall have occurred
and be continuing, in the event the Collateral Agent requests such Company to do
so:
 
(i)      All instruments and chattel paper at any time constituting part of the
Receivables of such Company (including any postdated checks) shall, upon receipt
by such Company and to the extent permitted by law, be immediately endorsed to
and deposited with the Collateral Agent in the same form as received by such
Company; and/or
 
(ii)      Such Company shall, to the extent permitted by law, instruct all
account debtors to remit all payments in respect of Receivables of such Company
to a lockbox to be maintained at the main post office, Chicago, Illinois, or
such other single location as the Collateral Agent may reasonably designate,
under the sole custody and control of the Collateral Agent.
 
-15-

--------------------------------------------------------------------------------


 
(c)      Except as otherwise directed by the Collateral Agent, each Company
shall place the following legend conspicuously, on the face of each document,
instrument, chattel paper and other writing evidencing the Receivables created
on or after the Closing Date (provided the legend called for by the Prior
Security Agreement appearing on the Borrower’s existing stock of unexecuted
contacts may continue to be used until reordered):  “A Security Interest in this
document has been granted to Harris N.A., as Secured Party, pursuant to a
Security Agreement, Pledge and Indenture of Trust.”  At any time while a Default
or an Event of Default shall have occurred and be continuing, the Collateral
Agent or its designee may notify such Company’s customers or account debtors at
any time that Receivables of such Company have been assigned to the Collateral
Agent or of the Collateral Agent’s security interest therein and either in its
own name, that of such Company or both, demand, collect (including without
limitation through a lockbox analogous to that described in §4.3(b)(ii) hereof),
receive, receipt for, sue for, compound and give acquittance for any or all
amounts due or to become due on such Receivables, and in the Collateral Agent’s
discretion file any claim or take any other action or proceeding which the
Collateral Agent may deem necessary or appropriate to protect and realize upon
the security interest of the Collateral Agent in such Receivables.
 
(d)      In the event the Collateral Agent has exercised any or all of its
rights under §§4.3(b) or (c) hereof, the Collateral Agent may, at any time while
a Default or an Event of Default shall have occurred and be continuing, cause
all instruments, chattel paper, moneys or other proceeds received by the
Collateral Agent to be deposited, handled and administered in and through a
remittance account.  If a Default or an Event of Default has occurred and is
continuing to the knowledge of the Collateral Agent, all amounts received by the
Collateral Agent pursuant to the Granting Clauses hereof and all amounts held in
any remittance account referred to above in this paragraph shall be held by the
Collateral Agent for application in the manner provided for in §7 in respect of
proceeds and avails of the Collateral.
 
Section 4.4.      Power of Attorney.  Upon the occurrence and during the
continuance of a Default or an Event of Default, in addition to any other powers
of attorney granted herein, each Company appoints the Collateral Agent, its
nominee, or any other Person whom the Collateral Agent may designate as such
Company’s attorney-in-fact, with full power at any time and from time to time to
endorse such Company’s name on any checks, notes, acceptances, money orders,
drafts or other forms of payment or security that may come into the Collateral
Agent’s possession, upon the occurrence and during the continuance of a Default
or an Event of Default, to sign such Company’s name on any invoice or bill of
lading relating to any Collateral of such Company, on drafts against customers,
on schedules and assignments of Collateral of such Company, on notices of
assignment, and other public records, on verification of accounts and on notices
to customers, to notify the post office authorities to change the address for
delivery of such Company’s mail to an address designated by the Collateral
Agent, to receive, open and dispose of all mail addressed to such Company, to
send requests for verification of Receivables of such Company to customers or
account debtors, and to do all things necessary to carry out this
Agreement.  Such Company ratifies and approves all acts of any such attorney and
agrees that neither the Collateral Agent nor any such attorney will be liable
for any acts or omissions nor for any error of judgment or mistake of fact or
law other than their willful misconduct or gross negligence.  The foregoing
power of attorney, being coupled with an interest, is irrevocable until the
Secured Indebtedness is fully and irrevocably paid and satisfied and all
obligations to extend credit under the Credit Agreement have expired or
otherwise terminated.  The Collateral Agent may file one or more financing
statements disclosing its security interest in any or all of the Collateral
without such Company’s signature appearing thereon.  Such Company also hereby
grants the Collateral Agent a power of attorney to execute any such financing
statement, or amendments and supplements to financing statements on behalf of
such Company with notice thereof to such Company, which power of attorney is
coupled with an interest and irrevocable until the Secured Indebtedness is fully
paid and satisfied.
 
-16-

--------------------------------------------------------------------------------


 
Section 5.
Special Provisions Relating to Pledged Collateral.

 
Section 5.1.      Delivery of Pledged Collateral; Transfer to Collateral
Agent.  All instruments and certificates representing or evidencing the Pledged
Collateral shall be delivered to and held by or on behalf of the Collateral
Agent for the ratable benefit of the Secured Creditors pursuant hereto and shall
be in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank and undated, all in form
and substance satisfactory to the Collateral Agent.  The Collateral Agent shall
have the right, subject to applicable law, at any time in its discretion after
the occurrence of an Event of Default, to transfer to or to register in the name
of the Collateral Agent or any of its nominees any or all of such Pledged
Collateral.  Promptly after any such transfer or registration, the Collateral
Agent shall give notice thereof to the Company that owns such Pledged
Collateral, but the failure to give such notice shall not affect any of the
rights or remedies of the Collateral Agent hereunder.  The Collateral Agent
shall have the right at any time to exchange instruments or certificates
representing or evidencing such Pledged Collateral for instruments or
certificates of smaller or larger denominations, subject to the terms thereof.
 
Section 5.2.
Voting Power; Payments.

 
(a)      Voting Power.  So long as an Event of Default shall not have occurred
and be continuing, each Company shall have the right to exercise any and all
voting or other consensual rights pertaining to the Pledged Collateral relating
to such Company or any part thereof for all purposes not inconsistent with the
terms of this Agreement and the Credit Agreement, and such Company agrees that
it will not exercise any such rights in any manner which is inconsistent with
the terms of this Agreement and the Credit Agreement; provided, however, that
such Company shall not exercise or shall refrain from exercising any such right
if such action would have a material adverse affect on the value of the Pledged
Collateral relating to such Company or any part thereof; the Collateral Agent
(1) shall have no right to exercise such voting rights as are reserved in this
§5.2(a) to such Company and (2) shall execute and deliver to such Company or
cause to be executed and delivered to such Company all such proxies, powers of
attorney, and other orders, and all such instruments, without recourse, as such
Company may reasonably request in writing for the purpose of enabling such
Company to exercise the voting rights which it is entitled to exercise under
this §5.2(a).
 
(b)      Payments on Default.  So long as no Default or Event of Default shall
have occurred and be continuing, each Company shall have the right to receive
and retain all cash distributions and payments made in respect of the Pledged
Collateral relating to such Company to the extent such payments (1) may be
legally declared and paid under applicable law and (2) are not prohibited by the
applicable provisions hereof and of the Credit Agreement; provided, however,
that any and all
 
-17-

--------------------------------------------------------------------------------


 
(i)      dividends and distributions paid or payable other than in cash in
respect of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral relating
to such Company,
 
(ii)     dividends and other distributions paid or payable in cash in respect of
any Pledged Collateral relating to such Company in connection with a partial or
total liquidation or dissolution or in connection with a reduction of capital,
capital surplus or paid-in-surplus, and
 
(iii)     cash paid, payable or otherwise distributed in redemption of, or in
exchange for, any Pledged Collateral relating to such Company;
 
shall be forthwith delivered to the Collateral Agent to hold as, and such
amounts so delivered shall be, Pledged Collateral and shall, if received by the
Collateral Agent, be received in trust for the benefit of the Collateral Agent,
be segregated from the other property or funds of such Company and be forthwith
delivered to the Collateral Agent as Pledged Collateral in the same form as so
received (with all appropriate powers, authorizations, orders and documents).
 
(c)      oting Rights after an Event of Default and Receipt of Distributions
after a Default or an Event of Default.  Upon the occurrence and during the
continuance of an Event of Default, all rights of each Company to exercise or
refrain from exercising the voting and other consensual rights that it would
otherwise be entitled to exercise pursuant to clause (a) above and, upon the
occurrence and during the continuance of a Default or an Event of Default, all
rights of each Company to receive the dividends and other distributions which it
would otherwise be entitled to receive and retain pursuant to clause (b) above,
in each such case, shall cease during the period and continuance of such Default
or Event of Default, as the case may be, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights,
as directed in writing by the Administrative Agent pursuant to §8.1 hereof, and
to receive and hold as Pledged Collateral such distributions and dividends.
 
Section 5.3.      Covenants of Each Company.  Each Company hereby covenants and
agrees as follows:
 
(a)      Issuance of Additional Securities.  Such Company will not vote to
enable or otherwise cause any issuer of Pledged Collateral relating to such
Company to issue any shares of stock or other Securities in addition to, or to
issue other securities of any nature in exchange or substitution for, the
Pledged Collateral (except to qualify directors) unless such stock or other
securities may be issued under the relevant provisions hereof, are pledged to
the Collateral Agent for the ratable benefit of the Secured Creditors as part of
the Pledged Collateral and such Company represents to the Collateral Agent and
the Secured Creditors that (i) such Company has good and marketable title to
such stock or other Security, free and clear of any Lien other than the Lien
hereof and Liens permitted by clause (i) of Section 8.11 of the Credit Agreement
and (ii) such stock or other Security has been duly authorized, validly issued
and is fully paid and non-assessable.
 
-18-

--------------------------------------------------------------------------------


 
(b)      Regulatory Consent.  Such Company will use its best efforts to obtain
consent of any regulatory authority, Federal, state or local, if any, having
jurisdiction over any license, franchise or other authorization granted by any
governmental unit or authority, which consent may be required in connection with
the transfer of the Pledged Collateral relating to such Company, and will
cooperate fully with the Collateral Agent in effecting any such transfer,
including, without limitation, the execution and delivery of all applications,
certificates and other documents that may be required to obtain the consent and
approval or authorization of or registration or qualification with, any
governmental authority, and specifically, without limitation, any application
for consent to assignment of license or transfer of control necessary or
appropriate under the rules and regulations of any governmental authority for
approval of (1) any sale or sales of property constituting Pledged Collateral
relating to such Company by or on behalf of the Collateral Agent or (2) any
assumption by the Collateral Agent of voting rights or management rights in the
Pledged Collateral relating to such Company, effected in accordance with the
terms of this Agreement.
 
(c)      Additional Pledged Collateral.  If any of the Pledged Collateral,
including, without limitation, any shares, notes, obligations, Securities,
instruments, property or (except to the extent otherwise provided in clauses (b)
and (c) in the definition of Pledged Collateral) moneys, distributions or other
payments of every kind and variety referred to in clauses (a) through (c) in the
definition of Pledged Collateral are received by such Company, such Company
agrees forthwith to transfer and deliver the same (with the certificates or
other instruments or documents evidencing or documenting any such shares, notes,
obligations, interests, instruments, or other Securities duly endorsed in blank
or accompanied by an assignment or assignments sufficient to transfer title
thereto), to the Collateral Agent to be held in pledge pursuant to the terms of
this Agreement, as part of the Pledged Collateral.
 
(d)      Schedule of Pledged Collateral.  Such Company will furnish to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Pledged Collateral relating to such Company and such other
reports in connection with the Pledged Collateral relating to such Company as
the Collateral Agent may reasonably request, all in reasonable detail.
 
Section 6.
Application of Certain Moneys.

 
Section 6.1.      Application if no Default or Event of Default Exists.  So long
as no Default or Event of Default shall have occurred and be continuing, subject
to each Company’s contractual obligations to other parties (including, without
limitation, the Credit Agreement), such Company shall be allowed to receive and
apply the Collateral relating to such Company and to carry on its business in
accordance with sound business practices.
 
-19-

--------------------------------------------------------------------------------


 
Section 6.2.      Application if a Default or an Event of Default Exists.  If a
Default or an Event of Default has occurred and is continuing, all amounts which
constitute Collateral shall be paid over to the Collateral Agent for application
in the manner provided in §7 in respect of proceeds and avails of the
Collateral.
 
Section 7.
Defaults and Remedies.

 
Section 7.1.      Events of Default.  An “Event of Default” under the Credit
Agreement shall constitute an Event of Default hereunder.
 
Section 7.2.      Collateral Agent’s Rights.  Each Company agrees that when any
Event of Default has occurred and is continuing, the Collateral Agent may,
subject to the provisions of §8.1, without limitation of all other rights and
remedies available herein, in the World Security Agreement, at law or in equity
in such event, exercise any one or more or all, and in any order, of the
remedies hereinafter set forth, against one or more or all of the Companies, it
being expressly understood that no remedy herein conferred is intended to be
exclusive of any other remedy or remedies; but each and every remedy shall be
cumulative and shall be in addition to every other remedy given herein or now or
hereafter existing at law or in equity or by statute:
 
(a)      The Collateral Agent personally, or by agents or attorneys, shall have
the right (subject to compliance with any applicable mandatory legal
requirements) to enter into and upon the premises of any Company and take
possession of all or any part of the Collateral and to exclude such Company
wholly therefrom, and having and holding the same may use, operate, manage and
control the Collateral and collect and receive all earnings, revenues, issues,
proceeds and income of the Collateral and every part thereof and may maintain,
repair and renew the Collateral and make replacements, alterations, additions
and improvements thereto or remove and dispose of any portion of the Collateral
and may otherwise exercise any and all of the rights and powers of such Company
in respect thereof.
 
(b)      The Collateral Agent may, if at the time such action may be lawful and
always subject to compliance with any mandatory legal requirements, either with
or without taking possession, and either before or after taking possession, and
without instituting any legal proceedings whatsoever, and having first given
notice of such sale by registered mail to any affected Company, the
Administrative Agent and each Lender once at least ten days prior to the date of
such sale, and any other notice which may be required by law, sell and dispose
of the Collateral, or any part thereof, or interest therein, at public auction
to the highest bidder, in one lot as an entirety or in separate lots, and either
for cash or on credit and on such terms as the Collateral Agent may determine,
and at any place (whether or not it be the location of the Collateral or any
part thereof) designated in the notice above referred to.  Any such sale or
sales may be adjourned from time to time by announcement at the time and place
appointed for such sale or sales, or for any such adjourned sale or sales,
without further notice, and the Collateral Agent or any Secured Creditor, or of
any interest therein, may bid and become the purchaser at any such sale.
 
-20-

--------------------------------------------------------------------------------


 
(c)      The Collateral Agent may proceed to protect and enforce this Agreement
and the Secured Indebtedness or any part thereof by suit or suits or proceedings
in equity, at law or in bankruptcy, and whether for the specific performance of
any covenant or agreement herein contained or in execution or aid of any power
herein granted; or for foreclosure hereunder, or for the appointment of a
receiver or receivers for the Collateral or any part thereof, or for the
recovery of judgment for the Secured Indebtedness or for the enforcement of any
other proper, legal or equitable remedy available under applicable law.
 
Section 7.3.      Waiver by Each Company.  To the extent now or at any time
hereafter enforceable under applicable law, each Company covenants that it will
not at any time insist upon or plead, or in any manner whatsoever claim or take
any benefit or advantage of, any stay or extension law now or at any time
hereafter in force, nor claim, take nor insist upon any benefit or advantage of
or from any law now or hereafter in force providing for the valuation or
appraisement of the Collateral or any part thereof, prior to any sale or sales
thereof to be made pursuant to any provision herein contained, or to the decree,
judgment or order of any court of competent jurisdiction; nor, after such sale
or sales, claim or exercise any right under any statute now or hereafter made or
enacted by any state or otherwise to redeem the property so sold or any part
thereof, and hereby expressly waives for itself and on behalf of each and every
Person, except decree or judgment creditors of such Company acquiring any
interest in or title to the Collateral relating to such Company or any part
thereof subsequent to the date of this Agreement, all benefit and advantage of
any such law or laws, and covenants that it will not invoke or utilize any such
law or laws or otherwise hinder, delay or impede the execution of any power
herein granted and delegated to the Collateral Agent, but will suffer and permit
the execution of every such power as though no such law or laws had been made or
enacted.
 
Section 7.4.      Effect of Sale.  Any sale, whether under any power of sale
hereby given or by virtue of judicial proceedings, shall operate to divest all
right, title, interest, claim and demand whatsoever, either at law or in equity,
of any affected Company in and to the property sold and shall be a perpetual
bar, both at law and in equity, against such Company, its successors and
assigns, and against any and all persons claiming the property sold or any part
thereof under, by or through such Company, its successors or assigns.
 
Section 7.5.      Application of Sale and Other Proceeds.  The Collateral Agent
shall give at least one day prior written notice to the Administrative Agent of
each date (the “Application Date”) on which the proceeds and/or avails of any
sale of the Collateral, or any part thereof, shall be applied, and on such
Application Date, or as soon thereafter as may be practical.  The proceeds and
avails of the Collateral at any time received by the Collateral Agent during the
existence of any Event of Default shall, when received by the Collateral Agent
in cash or its equivalent, to be paid over to the Administrative Agent to be
applied in reduction of, or held as collateral security for, the Secured
Indebtedness in accordance with the terms of the Credit Agreement.  Each Company
shall remain liable to the Secured Creditors for any deficiency.  Any surplus
remaining after the full payment and satisfaction of the Secured Indebtedness
shall be returned to the applicable Company or to whomsoever the Collateral
Agent reasonably determines is lawfully entitled thereto.
 
-21-

--------------------------------------------------------------------------------


 
The proceeds and/or avails of the Collateral shall be applied as set forth above
notwithstanding the time or order of advance of any funds secured by any such
Collateral or any other priority provided by law or otherwise.  By accepting the
benefits of this Agreement, each of the Secured Creditors agrees that it will
not initiate or prosecute, or encourage any other person to initiate or
prosecute, any claim, action or other proceeding challenging the enforceability
of the claims of the Secured Creditors or challenging the enforceability of any
liens or security interests in assets securing the Secured Indebtedness and the
other obligations and liabilities relating thereto, in each case, created or
incurred in accordance with the terms of this Agreement and the World Security
Agreement.
 
Section 7.6.      Discontinuance of Remedies.  In case the Collateral Agent
shall have proceeded to enforce any right under this Agreement by foreclosure,
sale, entry or otherwise, and such proceedings shall have been discontinued or
abandoned for any reason or shall have been determined adversely, then and in
every such case the Companies, the Collateral Agent and the Secured Creditors
shall be restored to their former positions and rights hereunder with respect to
the property subject to the lien and security interest created under this
Agreement.
 
Section 7.7.      Cumulative Remedies.  No delay or omission of the Collateral
Agent or any Secured Creditor to exercise any right or power arising from any
default, shall exhaust or impair any such right or power or prevent its exercise
during the continuance of such default.  No waiver by the Collateral Agent or
any Secured Creditor of any such default, whether such waiver be full or
partial, shall extend to or be taken to affect any subsequent default, or to
impair the rights resulting therefrom except as may be otherwise provided
therein.  No remedy hereunder is intended to be exclusive of any other remedy
but each and every remedy shall be cumulative and in addition to any and every
other remedy given hereunder or otherwise existing; nor shall the giving, taking
or enforcement of any other or additional security, collateral or guaranty for
the payment of the Secured Indebtedness operate to prejudice, waive or affect
the security of this Agreement or any rights, powers or remedies hereunder, nor
shall the Collateral Agent or any Secured Creditor be required to first look to,
enforce or exhaust such other or additional security, collateral or guaranties.
 
Section 8.
The Collateral Agent.

 
The Collateral Agent accepts the trusts hereunder and agrees to perform the
same, but only upon the terms and conditions hereof, including the following, to
all of which each Company and the respective Secured Creditors at any time
outstanding by their acceptance thereof agree:
 
Section 8.1.      Duties of Collateral Agent.  (a) The Collateral Agent
undertakes (i) except while an Event of Default actually known to the Collateral
Agent shall have occurred and be continuing, to perform such duties and only
such duties as are specifically set forth in this Agreement, or in any direction
given pursuant to this Agreement, and (ii) while an Event of Default actually
known to the Collateral Agent shall have occurred and be continuing, subject to
§8.1(b), to exercise such of the rights and powers as are vested in it by this
Agreement and permitted by law.
 
-22-

--------------------------------------------------------------------------------


 
The Collateral Agent upon receipt of instruments or notices furnished to the
Collateral Agent pursuant to the provisions of this Agreement shall furnish
copies of the same to the Administrative Agent for distribution to the Lenders.
 
(b)      In the event that the Collateral Agent shall have actual knowledge of
an Event of Default, the Collateral Agent shall give prompt written notice of
such Event of Default to the Administrative Agent.  Subject to the terms of
§8.2(h), in accordance with written instructions received from the
Administrative Agent, the Collateral Agent shall take such action or refrain
from taking such action as the Collateral Agent shall be directed in writing by
the Administrative Agent.  If the Collateral Agent shall not have received
written instructions as above provided within twenty (20) days after mailing
notice of such Event of Default to the Administrative Agent, the Collateral
Agent may, subject to instructions received pursuant to the preceding sentence,
take such action, or refrain from taking such action, but shall be under no duty
to take or refrain from taking any action, with respect to such Event of
Default, as it shall determine advisable in the best interests of the Secured
Creditors.
 
(c)      The Collateral Agent shall not have any duty or obligation to manage,
control, use, sell, dispose of or otherwise deal with the Collateral, or, to
otherwise take or refrain from taking any action under, or in connection with,
this Agreement, except as expressly provided by the terms of this Agreement or
expressly provided in written instructions received pursuant to this Agreement.
 
(d)      Except if it is herein otherwise expressly provided that no such
request is required, the Collateral Agent shall not be under any obligation to
take any action which is discretionary with the Collateral Agent or otherwise
requires judgment to be made by the Collateral Agent under the provisions
hereof, except on written request by the Administrative Agent.
 
Section 8.2.      Collateral Agent’s Liability.  No provision of this Agreement
(except to the extent provided in §8.13 hereof) shall be construed to relieve
the Collateral Agent from liability for its own gross negligence or willful
misconduct, except that:
 
(a)      unless an Event of Default actually known to the Collateral Agent shall
have occurred and be continuing, the Collateral Agent shall not be liable except
for the performance of such duties as are specifically set forth in this
Agreement and no implied covenants or obligations shall be read into this
Agreement against the Collateral Agent but the duties and obligations of the
Collateral Agent shall be determined solely by the express provisions of this
Agreement; and
 
(b)      in the absence of bad faith on the part of the Collateral Agent, the
Collateral Agent may rely upon the authenticity of, and the truth of the
statements and the correctness of the opinions expressed in, and shall be
protected in acting upon, any resolution, officer’s certificate, opinion of
counsel (which counsel shall be independent of the Companies, any Affiliate
thereof and the Secured Creditors), note, request, notice, consent, waiver,
order, signature guaranty, notarial seal, stamp, acknowledgment, verification,
appraisal, report, stock certificate, or other paper or document believed by the
Collateral Agent to be genuine and to have been signed, affixed or presented by
the proper party or parties; and
 
-23-

--------------------------------------------------------------------------------


 
(c)      in the absence of bad faith on the part of the Collateral Agent,
whenever the Collateral Agent, or any of its agents, representatives, experts or
counsel (which counsel shall be independent of the Companies, any Affiliate
thereof and the Secured Creditors, shall consider it necessary or desirable that
any matter be proved or established, such matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by an officer’s certificate; provided,
however, that the Collateral Agent, or such agent, representative, expert or
counsel, may require such further and additional evidence and make such further
investigation as it or they may consider reasonable; and
 
(d)      the Collateral Agent may consult with counsel (which counsel shall be
independent of the Companies, any Affiliate thereof and the Secured Creditors)
and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered
hereunder in good faith and in accordance with such advice or opinion of
counsel; and
 
(e)      the Collateral Agent shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with any
direction or request of the Administrative Agent, the Lenders or the requisite
portion thereof as expressly provided herein; and
 
(f)      the Collateral Agent shall not be liable for any error of judgment made
in good faith by an officer of the Collateral Agent; and
 
(g)      the Collateral Agent shall not be deemed to have knowledge of any
Default or Event of Default unless and until an officer of the Corporate Trust
Department of the Collateral Agent who customarily handles corporate trusts or
such other Person employed by the Collateral Agent who has primary
responsibility for the transactions contemplated hereby shall have actual
knowledge thereof or the Collateral Agent shall have received written advice
thereof from the Administrative Agent or any Lender; and
 
(h)      whether or not an Event of Default shall have occurred, the Collateral
Agent shall not be under any obligation to take or refrain from taking any
action under this Agreement which may tend to involve it in any expense or
liability, the payment of which within a reasonable time is not, in its
reasonable opinion, assured to it by the security afforded to it by the terms of
this Agreement, unless and until it is requested in writing so to do by one or
more Secured Creditors outstanding hereunder and furnished, from time to time as
it may require, with reasonable security and indemnity.
 
Section 8.3.      No Responsibility of Collateral Agent for Recitals.  The
recitals and statements contained herein and in the Loan Documents shall be
taken as the recitals and statements of the Companies, and the Collateral Agent
assumes no responsibility for the correctness of the same, nor shall the
Collateral Agent have any responsibility for or any liability with respect to
any disclosure, warranty, representation or concealment or failure to disclose
in connection with the offering, solicitation, sale or distribution of the
Secured Indebtedness by the Companies or by any other Person.
 
-24-

--------------------------------------------------------------------------------


 
The Collateral Agent makes no representation as to the validity or sufficiency
of this Agreement, the security hereby or thereby afforded, the title of the
Companies to or the existence of the Collateral or the descriptions thereof, or
the filing or recording or registering of this Agreement or any other document.
 
The Collateral Agent shall not be concerned with or accountable to any Person
for the use or application of any deposited moneys which shall be released or
withdrawn in accordance with the provisions of this Agreement or of any property
or Securities or the proceeds thereof which shall be released from the lien and
security interest hereof in accordance with the provisions of this Agreement.
 
Section 8.4.      Certain Limitations on Collateral Agent’s Rights to
Compensation and Indemnification.  Except to the extent otherwise expressly
provided herein and in the Credit Agreement, the Collateral Agent shall have no
right against any Secured Creditor for the payment of compensation for its
services hereunder or any expenses or disbursements incurred in connection with
the exercise and performance of its powers and duties hereunder or any
indemnification against liabilities which it may incur in the exercise and
performance of such powers and duties but on the contrary, shall look solely to
the Companies for such payment and indemnification which each Company hereby
agrees to make, and the Collateral Agent shall have no lien on or security
interest in the Collateral as security for such compensation, expenses,
disbursements and indemnification except to the extent provided for in §7.5 and
in the Credit Agreement.
 
Section 8.5.      Status of Moneys Received.  (a) All moneys received by the
Collateral Agent shall, together with any interest thereon, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but (except as herein otherwise provided with respect to the
funds referred to in paragraph (b) of this Section) need not be segregated in
any manner from any other moneys, except to the extent required by law, and may
be deposited by the Collateral Agent under such general conditions as may be
prescribed by law in the Collateral Agent’s general banking department, and the
Collateral Agent shall be under no liability for interest (other than any
interest accrued pursuant to clause (b) of this §8.5) on any moneys received by
it hereunder.
 
(b)      At the Companies’ request, so long as no Event of Default has occurred
and is continuing, the Collateral Agent shall invest and reinvest any funds from
time to time held by the Collateral Agent in direct obligations of the United
States of America or obligations for which the full faith and credit of the
United States is pledged to provide for the payment of principal and interest,
maturing not more than 90 days from the date of such investment.
 
Section 8.6.      Resignation of Collateral Agent.  The Collateral Agent may
resign without cause and be discharged from the trusts created hereby by
delivering notice thereof, by registered or certified mail postage prepaid to
each Company and the Administrative Agent.  Such resignation shall take effect
immediately upon the appointment of a successor Collateral Agent as provided in
§§8.8 and 8.9.
 
-25-

--------------------------------------------------------------------------------


 
Section 8.7.      Removal of Collateral Agent.  The Collateral Agent may be
removed at any time, for or without cause, by an instrument or instruments in
writing executed by the Administrative Agent and delivered to the Collateral
Agent with a copy to each Company, specifying the removal and the date when it
shall take effect; provided, however, that no such removal shall be effective
hereunder unless and until a successor Collateral Agent shall have been
appointed and shall have accepted such appointment as provided in §§8.8 and 8.9.
 
Section 8.8.      Appointment of Successor Collateral Agent.  In case at any
time the Collateral Agent shall resign or be removed or become incapable of
acting, a successor Collateral Agent may be appointed by the Administrative
Agent (acting at the request or with the consent of the Required Lenders), by an
instrument or instruments in writing executed by the Administrative Agent and
filed with such successor Collateral Agent and each Company.
 
Until a successor Collateral Agent shall be so appointed by the Administrative
Agent, the Companies shall appoint a successor Collateral Agent to fill such
vacancy, by an instrument in writing executed by the Companies and delivered to
the successor Collateral Agent.  If all or substantially all of the Collateral
shall be in the possession of one or more receivers, trustees, liquidators or
assignees for the benefit of creditors, then such receivers, trustees,
custodians, liquidators or assignees may, by an instrument in writing delivered
to the successor Collateral Agent, appoint a successor Collateral
Agent.  Promptly after any such appointment, the Companies, or any such
receivers, trustees, custodians, liquidators or assignees, as the case may be,
shall give notice thereof by first class mail postage prepaid to the
Administrative Agent.
 
Any successor Collateral Agent so appointed by the Companies, or such receivers,
trustees, custodians, liquidators or assignees, shall immediately and without
further act be superseded by a successor Collateral Agent appointed by the
Administrative Agent.
 
If a successor Collateral Agent shall not be appointed pursuant to this
Section within thirty days after notice of the resignation or removal of the
retiring Collateral Agent, the Administrative Agent or such retiring Collateral
Agent (unless the retiring Collateral Agent is being removed) may apply to any
court of competent jurisdiction to appoint a successor Collateral Agent, and
such court may thereupon, after such notice, if any, as it may consider proper,
appoint a successor Collateral Agent.
 
Section 8.9.      Succession of Successor Collateral Agent.  Any successor
Collateral Agent appointed hereunder shall execute, acknowledge and deliver to
each Company, the Administrative Agent, and the predecessor Collateral Agent an
instrument accepting such appointment, and thereupon such successor Collateral
Agent, without any further act, deed, conveyance or transfer, shall become
vested with the title to the Collateral, and with all the rights, powers,
trusts, duties and obligations of the predecessor Collateral Agent in the trust
hereunder, with like effect as if originally named as Collateral Agent herein.
 
-26-

--------------------------------------------------------------------------------



 
Upon the request of any such successor Collateral Agent, however, each Company
and the predecessor Collateral Agent shall execute and deliver such instruments
of conveyance and further assurance and do such other things as may reasonably
be required for more fully and certainly vesting and confirming in such
successor Collateral Agent its interest in the Collateral and all such rights,
powers, trusts, duties and obligations of the predecessor Collateral Agent
hereunder, and the predecessor Collateral Agent shall also assign and deliver to
the successor Collateral Agent any property subject to the lien and security
interest of this Agreement which may then be in its possession.
 
Section 8.10.      Eligibility of Collateral Agent.  The Collateral Agent shall
be a state or national bank or trust company in good standing, organized under
the laws of the United States of America or of any state thereof, having a
capital, surplus and undivided profits aggregating at least $500,000,000 and
whose certificates of deposit are accorded a rating of A or better by S&P and
Moody’s or, if S&P and Moody’s are no longer rating such banks, then by any
other nationally recognized credit rating agency of similar standing or a
guaranty of its obligations hereunder from such a bank or trust company or
holding company in good standing, organized under the laws of the United States
of America or of any State thereof, having a capital, surplus and undivided
profits aggregating at least $500,000,000 and whose certificates of deposit are
accorded a rating of A or better by S&P and Moody’s or, if S&P and Moody’s are
no longer rating such banks, then by any other nationally recognized credit
rating agency of similar standing, if there be such a bank or trust company
willing and able to accept such trust upon reasonable and customary terms.
 
In case the Collateral Agent shall cease to be eligible in accordance with the
provisions of this Section, the Collateral Agent shall resign immediately in the
manner and with the effect specified in §8.6.
 
Section 8.11.      Successor Collateral Agent by Merger.  Any corporation into
which the Collateral Agent may be merged or with which it may be consolidated,
or any corporation resulting from any merger or consolidation to which the
Collateral Agent shall be a party, or any state or national bank or trust
company in any manner succeeding to the corporate trust business of the
Collateral Agent as a whole or substantially as a whole, if eligible as provided
in §8.10, shall be the successor of the Collateral Agent hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything to the contrary contained herein notwithstanding.
 
Section 8.12.      Co-Trustees.  At any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Collateral may
at the time be located, the Companies and the Collateral Agent jointly shall
have power and shall execute and deliver all instruments, to appoint one or more
persons approved by the Collateral Agent, to act as co-trustee, or co-trustees,
jointly with the Collateral Agent, or separate trustee or separate trustees, of
all or any part of the Collateral, and to vest in such person or persons in such
capacity, such interest in the Collateral or any part thereof, and such rights,
powers, duties, trusts or obligations as the Companies and the Collateral Agent
may consider necessary or desirable.  If the Companies shall not have joined in
such appointment within 15 days after the receipt by it of a request so to do,
or in case an Event of Default shall have occurred and be continuing, the
Collateral Agent alone shall have power to make such appointment if the
Collateral Agent reasonably believes such appointment is necessary or desirable
to carry out the transactions contemplated hereby.
 
-27-

--------------------------------------------------------------------------------


 
Section 8.13.      Compensation and Reimbursement.  Each Company agrees:  
 
(a)      to pay to the Collateral Agent all of its out-of-pocket expenses in
connection with the preparation, execution and delivery of this Agreement and
the transactions contemplated hereby, including but not limited to the
reasonable charges and disbursements of its special counsel;
 
(b)      to pay to the Collateral Agent from time to time reasonable
compensation for all services rendered by it hereunder;
 
(c)      except as otherwise expressly provided herein, to reimburse the
Collateral Agent upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Collateral Agent in accordance with any
provision of this Agreement (including the reasonable compensation and the
expenses and disbursements of its agents and counsel), except any such expense,
disbursement or advance as may be attributable to its gross negligence or
willful misconduct; and
 
(d)      to indemnify the Collateral Agent for, and to hold it harmless against,
any loss, liability or expense incurred without gross negligence or willful
misconduct on its part, arising out of or in connection with the acceptance or
administration of the Agreement, including, but not limited to, the costs and
expenses of defending itself against any claim or liability in connection with
the exercise or performance of any of its powers or duties hereunder, and any
loss, liability, expense or claim arising out of its possession, management,
control, use or operation of the Collateral.
 
Section 9.
Supplements; Waivers.

 
Section 9.1.      Supplemental Security Agreements Without Secured Creditor
Consent.  The Companies and the Collateral Agent from time to time and at any
time, subject to the restrictions in this Agreement contained, may enter into an
agreement or agreements supplemental hereto, which thereafter shall form a part
hereof, for any one or more or all of the following purposes:
 
(a)      to add to the covenants and agreements to be observed by, and to
surrender any right or power reserved to or conferred upon the Companies;
 
(b)      to subject to the lien and security interest of this Agreement
additional property hereafter acquired by any Company and intended to be
subjected to the lien and security interest of this Agreement and to correct and
amplify the description of any property subject to the lien and security
interest of this Agreement;
 
(c)      to permit the qualification of this Agreement under the Trust Indenture
Act of 1939, as amended, or any similar Federal statute hereafter in effect,
except that nothing herein contained shall permit or authorize the inclusion of
the provisions referred to in Section 316(a)(2) of said Trust Indenture Act of
1939 or any corresponding provision in any similar Federal statute hereafter in
effect; and
 
-28-

--------------------------------------------------------------------------------


 
(d)      to enter into a Security Agreement Supplement in the form attached
hereto as Exhibit A;
 
and each Company covenants to perform all requirements of any such supplemental
agreement.  No restriction or obligation imposed upon any Company may, except as
otherwise provided in this Agreement, be waived or modified by any such
supplemental agreement.
 
Section 9.2.      Waivers and Consents by Secured Creditors; Supplemental
Security Agreements with Secured Creditors’ Consent.  Upon the waiver or consent
of the Administrative Agent (acting at the direction or with the consent of the
Required Lenders under the Credit Agreement), the Company and the Collateral
Agent may enter into an agreement or agreements supplemental hereto for the
purpose of waiving, adding, changing or eliminating any provisions of this
Agreement or of any agreement supplemental hereto or modifying in any manner the
rights and obligations of the Secured Creditors and the Company.
 
Section 9.3.      Notice of Supplements.  Promptly after the execution by the
Companies and the Collateral Agent of any supplemental agreement pursuant to the
provisions of §9.1 or §9.2, the Companies shall deliver a conformed copy
thereof, mailed first-class postage prepaid, to the Administrative Agent at its
address set forth in the Credit Agreement.  Any failure of the Companies to give
such notice, or any defect therein, shall not, however, in any way impair or
affect the validity of any such supplemental agreement.
 
Section 9.4.      Opinion of Counsel Conclusive as to Supplements.  The
Collateral Agent is hereby authorized to join with the Companies in the
execution of any such supplemental indenture or agreement authorized or
permitted by the terms of this Agreement and to make the further agreements and
stipulations which may be therein contained, and the Collateral Agent may
receive an opinion of independent counsel selected by the Collateral Agent as
conclusive evidence that any supplemental agreement executed pursuant to the
provisions of this §9 complies with the requirements of this §9.
 
Section 10.
Miscellaneous.

 
Section 10.1.      Successors and Assigns.  Whenever any of the parties hereto
is referred to such reference shall be deemed to include the successors and
assigns of such party; and all the covenants, promises and agreements in this
Agreement contained by or on behalf of each Company or by or on behalf of the
Collateral Agent shall bind and inure to the benefit of the respective
successors and assigns of such parties whether so expressed or not.
 
Section 10.2.      Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
-29-

--------------------------------------------------------------------------------


 
Section 10.3.      Communications.  All communications provided for herein shall
be in writing.  Communications to the Companies or the Collateral Agent shall be
deemed to have been given (unless otherwise required by the specific provisions
hereof in respect of any matter) when addressed and delivered in person, or five
days after being deposited in the U.S. mail, postage prepaid, by registered or
certified mail, by courier, or by overnight express mail, as follows:
 
If to the Companies:
 
c/o World Acceptance Corporation
108 Frederick Street
Greenville, South Carolina 29607-2532
Attention:Chief Financial Officer
 
If to the Collateral Agent:
 
Harris N.A.
111 West Monroe
Chicago, Illinois 60603
Attention:Michael Cameli
 
or to such Company or the Collateral Agent at such other address as such Company
or the Collateral Agent may designate by notice duly given in accordance with
this Section to the other.  Communications to any Secured Creditor shall be
deemed to have been given (unless otherwise provided for by the specific
provisions hereof in respect of any matter) when delivered personally or five
days after being deposited in the U.S. mail, postage prepaid by registered or
certified mail or by courier or by overnight express mail, addressed to such
Secured Creditor at its address set forth in Credit Agreement.
 
Section 10.4.      Release.  The Collateral Agent shall release fully or
partially, as the case may be, the Lien granted by this Agreement under and only
under the following circumstances:
 
(a)      Upon the written request of the Companies and presentation of
satisfactory evidence that all Secured Indebtedness has been irrevocably fully
paid or discharged and all obligations of the Secured Creditors to extend
Secured Indebtedness to World have terminated or otherwise expired, the
Collateral Agent shall release the Lien and security interest of this Agreement
by proper instrument or instruments;
 
(b)      So long as no Default or Event of Default then exists, upon the sale or
other disposition of any assets of World and its Restricted Subsidiaries which
the Chief Financial Officer of World certifies to the Collateral Agent, the
Administrative Agent and the Lenders in writing does not constitute a
“substantial part” of the assets of World and its Restricted Subsidiaries (as
defined in Section 8.13 of the Credit Agreement), the Collateral Agent shall,
upon the written direction of World and without the consent of the Secured
Creditors (unless the Collateral Agent has been notified in writing by a the
Administrative Agent or any Lender prior to such release that such Lender in
good faith believes that the conditions set forth above have not been satisfied,
in which case no such release shall be issued), release the Lien of this
Agreement on such assets by proper instrument or instruments.  If any such sale
or other disposition of assets constituting less than a “substantial part” of
the assets of World and its Restricted Subsidiaries pursuant to this §10.4(b)
results in the sale or other disposition of the capital stock or other equity
interest in a Restricted Subsidiary, the Subsidiary Guaranty Agreement with
respect to, and only with respect to, such Restricted Subsidiary shall
automatically be released and the Collateral Agent, the Administrative Agent and
the Lenders agree to execute and deliver such further instruments and do such
further acts as World may deem necessary or proper to carry out more effectively
the foregoing;
 
-30-

--------------------------------------------------------------------------------


 
(c)      Upon the sale or other disposition by World of a “substantial part” of
the assets of World and its Restricted Subsidiaries (as defined in Section 8.13
of the Credit Agreement) after the occurrence and during the continuance of an
Event of Default, the Collateral Agent shall, upon the written direction of the
Companies and the written consent of the Administrative Agent, release the Lien
of this Agreement on such assets by proper instrument or instruments, provided,
that, (i) such sale or other disposition is not to an Affiliate, (ii) the sale
price for such assets is determined by World in good faith to be reasonable, as
evidenced by a resolution of the board of directors of World, (iii) the proceeds
of any such sale or other disposition are applied to the satisfaction of Secured
Indebtedness and, if such application results in the prepayment of any
obligations under the Credit Agreement, such application permanently reduces the
amount of the commitment under the Credit Agreement (unless the Administrative
Agent agrees otherwise), (iv) the Administrative Agent and the Lenders shall
have received written notice of such sale or other disposition at least ten days
prior to the date of such sale or other disposition and (v) the Collateral
Agent, the Administrative Agent and the Lenders receive a certificate of the
Chief Financial Officer of World certifying to each of the foregoing.  If any
such sale or other disposition of assets of World and its Restricted
Subsidiaries pursuant to this §10.4(c) results in the sale or other disposition
of the capital stock or other equity interest in a Restricted Subsidiary, the
Subsidiary Guaranty Agreement with respect to, and only with respect to, such
Restricted Subsidiary shall automatically be released and the Collateral Agent,
the Administrative Agent and the Lenders agree to execute and deliver such
further instruments and do such further acts as World may deem necessary or
proper to carry out more effectively the foregoing;
 
(d)      Upon the sale or other disposition of the Collateral or any part
thereof pursuant to and in accordance with §7.2, the Collateral Agent shall
release the Lien of this Agreement on the Collateral or such part, as the case
may be, by proper instrument or instruments; and
 
(e)      With the prior written consent of the Administrative Agent and each
Lender, the Collateral Agent shall release the Lien of this Agreement or on any
assets covered by this Agreement by proper instrument or instruments.
 
-31-

--------------------------------------------------------------------------------


 
Section 10.5.      Counterparts.  This Agreement may be executed, acknowledged
and delivered in any number of counterparts, each of such counterparts
constituting an original but all together only one Agreement.
 
Section 10.6.      Governing Law.  This Agreement shall be construed in
accordance with and governed by the laws of the State of South Carolina.
 
Section 10.7.      Headings.  Any headings or captions preceding the text of the
several sections hereof are intended solely for convenience of reference and
shall not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.
 
Section 10.8.      Prior Liens.  Upon the execution and delivery of this
Agreement by the Companies and the Collateral Agent, this Agreement shall
supersede all provisions of the Original Subsidiary Security Agreements and
Additional Subsidiary Security Agreements as of the date of such execution and
delivery.  The Companies hereby agree that, notwithstanding the execution and
delivery of this Agreement, the liens and security interests created and
provided for under the Original Subsidiary Security Agreements and Additional
Subsidiary Security Agreements continue in effect under and pursuant to the
terms of this Agreement for the benefit of all of the Secured
Indebtedness.  Nothing herein shall in any manner affect or impair the priority
of the liens and security interests created and provided for by the Original
Subsidiary Security Agreements and Additional Subsidiary Security Agreements as
to the indebtedness and obligations which would otherwise be secured thereby
prior to giving effect to this Agreement.
 
Section 10.9.      Amendment and Restatement.  Upon the execution and delivery
of this Agreement by the Companies and the Collateral Agent, this Agreement
shall supersede all provisions of that certain Amended and Restated Security
Agreement, Pledge and Indenture of Trust dated as of June 30, 1997, as amended
(the “Prior Security Agreement”), as of such date.  The Companies hereby agree
that, notwithstanding the execution and delivery of this Agreement, the liens
and security interests created and provided for under the Prior Security
Agreement continue in effect under and pursuant to the terms of this Agreement
for the benefit of all of the Secured Indebtedness as defined herein.  Nothing
herein contained shall in any manner affect or impair the priority of the liens
and security interests created and provided for by the Prior Security Agreement
as to the indebtedness and obligations which would otherwise be secured thereby
prior to giving effect to this Agreement.
 
[Signature Page Follows]
 
-32-

--------------------------------------------------------------------------------


 
In Witness Whereof, each Company and the Collateral Agent have caused this
Amended and Restated Security Agreement, Pledge and Indenture of Trust to be
duly executed as of the date and year first above written.

 
 
World Acceptance Corporation of Alabama
World Acceptance Corporation of Missouri
World Finance Corporation of Georgia
World Finance Corporation of Louisiana
World Acceptance Corporation of Oklahoma, Inc.
World Finance Corporation of South Carolina
World Finance Corporation of Tennessee
WFC of South Carolina, Inc.
World Finance Corporation of Illinois
World Finance Corporation of New Mexico
World Finance Corporation of Kentucky
World Finance Corporation of Colorado
World Finance Corporation of Wisconsin
WFC Services, Inc.
World Finance Corporation of Texas




 
By:
     
Name:
A. Alexander McLean III
   
Its:
Chief Executive Officer
         
WFC Limited Partnership
         
By
WFC of South Carolina, Inc.,
   
as sole general partner
         
By:
     
Name:
A. Alexander McLean III
   
Its:
Chief Executive Officer

 
-33-

--------------------------------------------------------------------------------


 

 
Harris N.A., as Collateral Agent
       
By
     
Michael S. Cameli, Vice President

 
-34-

--------------------------------------------------------------------------------


 
Schedule I

 
Description of Pledged Shares


Name of Owner
 
Name of Subsidiary
Owned
 
Description
 
Number of
Shares
 
Certificate
No.
                 
World Finance Corporation of Texas
 
World Acceptance Corporation of Oklahoma, Inc.
 
Common,
$1 par
 
25,000
 
3
                 
WFC Services, Inc.
 
World Acceptance Corporation de México, S. de R.L. de C.V.
 
Membership interest
 
N/A*
 
uncertificated interest
                 
WFC Services, Inc.
  
Servicios World Acceptance Corporation de México, S. de R.L. de C.V.
  
Membership interest
  
N/A*
  
uncertificated interest




--------------------------------------------------------------------------------

*   Pledged membership interests constitute 65% of interests owned by WFC
Services, Inc.
 

--------------------------------------------------------------------------------


 
Schedule II

 
Partnership Interests


Name of Owner
Name of Partnership
Jurisdiction of Organization
Percentage
Ownership
       
WFC of South Carolina, Inc.
WFC Limited Partnership
Texas
1%
World Acceptance Corporation of Oklahoma, Inc.
WFC Limited Partnership
Texas
 
99%

 

--------------------------------------------------------------------------------


 
Schedule III

 
Location of Offices
 World Acceptance Corporation


See attached.
 

--------------------------------------------------------------------------------


 
Schedule IV


Trade Names
 
A.
World Acceptance Corporation of Alabama - None.
   
B.
World Acceptance Corporation of Missouri - Paradata
   
C.
World Finance Corporation of Georgia - Colonial Finance Co.
   
D.
World Finance Corporation of Louisiana - None.
   
E.
World Acceptance Corporation of Oklahoma, Inc. - Midwestern Loans, Inc.
   
F.
World Finance Corporation of South Carolina -
     
Colonial Finance Co.
 
Local Loans Co., Inc.
 
People’s Finance Co.
   
G.
World Finance Corporation of Tennessee -
     
Colonial Finance Co.
 
General Credit Co.
 
Midwestern Loans, Inc.
   
H.
World Finance Corporation of Texas -
     
Amicable Finance Co.
 
Colonial Finance Co.
   
I.
WFC Limited Partnership - None.
   
J.
WFC of South Carolina, Inc. - None.
   
K.
World Finance Corporation of Illinois - None.
   
L.
World Finance Corporation of New Mexico - Personal Credit Plan
   
M.
World Finance Corporation of Kentucky - None.
   
N.
World Finance Corporation of Colorado - None.
   
O.
World Finance Corporation of Wisconsin - None.
   
P.
WFC Services, Inc. - None.

 

--------------------------------------------------------------------------------


 
Schedule V
 
Concentration Accounts
 
Account Number
Depository Institution
   
71005681
Carolina First Bank

 

--------------------------------------------------------------------------------


 
Exhibit A


Security Agreement Supplement
 
This Security Agreement Supplement (this “Supplement”), dated __________, 20__,
between _______________________ (the “Company”), and Harris N.A., as Collateral
Agent (the “Collateral Agent”) under the Amended and Restated Security
Agreement, Pledge and Indenture of Trust dated as of September 17, 2010 among
World Acceptance Corporation of Alabama, an Alabama corporation, World
Acceptance Corporation of Missouri, a Missouri corporation, World Finance
Corporation of Georgia, a Georgia corporation, World Finance Corporation of
Louisiana, a Louisiana corporation, World Acceptance Corporation of Oklahoma,
Inc., an Oklahoma corporation, World Finance Corporation of South Carolina, a
South Carolina corporation, World Finance Corporation of Tennessee, a Tennessee
corporation, World Finance Corporation of Texas, a Texas corporation, WFC
Limited Partnership, a Texas limited partnership, WFC of South Carolina, Inc., a
South Carolina corporation, World Finance Corporation of Illinois, an Illinois
corporation, World Finance Corporation of New Mexico, a New Mexico corporation,
World Finance Corporation of Kentucky, a Kentucky corporation, World Finance
Corporation of Colorado, a Colorado corporation, World Finance Corporation of
Wisconsin, a Wisconsin corporation, WFC Services, Inc., a South Carolina
corporation, each other Restricted Subsidiary which has previously executed a
Security Agreement Supplement, and the Collateral Agent (as amended, restated,
modified or supplemented from time to time, the “Security Agreement”).  All
capitalized terms used herein and not otherwise defined herein shall have the
meanings forth in the Security Agreement.
 
Witnesseth:
 
Whereas, pursuant to Section 3.9 of the World Security Agreement, the Security
Agreement provides for the execution and delivery from time to time of Security
Agreement Supplements substantially in the form hereof each of which shall
particularly describe the Collateral subject to the security interest of the
Security Agreement;
 
Now, Therefore, to secure the payment of all Secured Indebtedness and the
performance and observance of all the covenants and conditions contained in this
Agreement, the World Security Agreement, the Credit Agreement, the Subsidiary
Guaranty Agreements and the other Loan Documents entered into from time to time
in connection therewith and any agreements entered into in connection with any
Hedging Liability, in each case, subject to the terms thereof and of §7.5 of the
Security Agreement, the Company does hereby mortgage, grant, convey, warrant,
assign, pledge and hypothecate unto the Collateral Agent, its successors in
trust and assigns, forever, and grants to the Collateral Agent, its successors
in trust and assigns, forever, a continuing security interest in, all and
singular the following described properties, rights, interests and privileges,
together with the proceeds thereof, now or hereafter owned by the Company:
 

--------------------------------------------------------------------------------


 
(a)      All building materials, building equipment, machinery, apparatus,
furniture and equipment and other personal property (other than motor vehicles
and accessions to motor vehicles) of every kind and nature whatsoever located,
including without limitation: all air conditioning, ventilating, plumbing,
heating, lighting and electrical systems and apparatus; all communications
equipment and intercom systems and apparatus; all typewriters, computers and
other office machines and equipment, furniture, furnishings; all sprinkler
equipment and apparatus, all elevators and escalators; and all machinery,
equipment, engines, boilers, tools, furniture, carpeting, tables and chairs,
together with all accessories, parts and appurtenances appertaining or attached
thereto, whether now owned or hereafter acquired, and all substitutions,
renewals, or replacements of and additions, improvements, accessions and
accumulations to any and all thereof, together with all the rents, income,
revenues, issues, proceeds, profits and avails arising therefrom or in
connection therewith and excluding, in all cases, any of the foregoing items of
property which are deemed fixtures;
 
(b)      All Receivables, whether now existing or hereafter arising, and however
evidenced or acquired, or in which the Company now has or hereafter acquires any
rights and all rights of the Company to any Underlying Collateral granted by an
Account Debtor in connection with any Receivable owing by it to the Company;
 
(c)      All Pledged Collateral, if any, including the Pledged Shares, if any,
described on Schedule I hereto;
 
(d)      All General intangibles of the Company, including, without limitation,
tax refunds, rights with respect to trademarks, service marks, trade names,
patents, copyrights, trade-secrets information and rights to prevent others from
doing acts that constitute unfair competition with or misappropriation of
property of the Company including, without limitation, any sums (net of
expenses) that the Company may receive arising out of any claim for infringement
of its rights in any patent, copyright, trademark, trade name, trade secret or
other proprietary right and all rights of the Company under contracts to enjoy
performance by others or to be entitled to enjoy rights granted by others,
including, without limitation, any licenses (to the extent permitted by law);
 
(e)      All Investment Property, whether now owned or existing or hereafter
created, acquired or arising, or in which the Company now has or hereafter
acquires any rights (the term “Investment Property” means and includes all
investment property and any other securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity contracts
and commodity accounts, including all substitutions and additions thereto, all
dividends, distributions and sums distributable or payable from, upon, or in
respect of such property, and all rights privileges incident to such property,
but excludes the Pledged Collateral);
 
(f)      All supporting evidence and documents relating to any of the
above-described property, including without limitation, written applications,
credit information, account cards, payment records, correspondence, delivery and
installation certificates, invoice copies, delivery receipts, notes and other
evidences of indebtedness, insurance certificates and the like, together with
all books of account, data processing records, computer software and licenses to
use the same, ledgers and cabinets in which the same are reflected or
maintained, all whether now existing or hereafter arising;
 
A-2-2

--------------------------------------------------------------------------------


 
(g)     (i) All right, title and interest of the Company, whether now owned or
hereafter acquired, in all partnerships or limited liability companies,
including, without limitation, those set forth on Schedule II hereto
(collectively, the “Partnerships”), (ii) any and all payments or distributions
of whatever kind or character and whether in cash or other property, at any time
made, owing or payable to the Company in respect of or on account of its present
or hereafter acquired interest in the Partnerships, whether due or to become due
and whether representing profits, distributions pursuant to complete or partial
liquidation or dissolution, repayment of capital contributions or otherwise, and
the right to receive, receipt for, use and enjoy all such payments and
distributions, and all proceeds thereof, in every case whether now arising or
hereafter acquired or arising, and (iii) all proceeds of any of the foregoing;
 
(h)    All property and rights, if any, which are by the express provisions of
this Agreement required to be subjected to the lien hereof and any additional
property and rights that may from time to time hereafter, by writing of any
kind, be subjected to the lien hereof by the Company or by anyone acting at the
direction or as an agent of the Company;
 
(i)      All Deposit Accounts, as such term is defined in the Uniform Commercial
Code, of such Company; and
 
(j)      All proceeds and products of the foregoing and all insurance of the
foregoing and proceeds thereof, whether now existing or hereafter arising;
provided that, in the case of a lien and security interest on the voting stock
or other similar voting equity interests of a corporation, limited liability
company, partnership or other entity which is a “controlled foreign corporation”
as defined under Section 957 of the Internal Revenue Code (herein, a “Foreign
Company”), if granting a security interest of more than 65% of the total
combined voting stock or other voting equity interests of any such Foreign
Company would cause adverse tax consequences to such Company, then such lien and
security interest on the voting stock or other voting equity interests shall be
limited to 65% of the total combined voting stock or other voting equity
interests of such Foreign Company..
 
To Have and to Hold the Collateral, With Power of Sale and right of entry and
possession, unto the Collateral Agent, its successors and assigns, forever; in
Trust Nevertheless, upon the terms and trust herein set forth, for the equal and
proportionate benefit, security and protection of all present and future Secured
Creditors; provided always, however, that these presents are upon the express
condition that if the Companies shall irrevocably pay or cause to be irrevocably
paid all the Secured Indebtedness and all obligations to extend Secured
Indebtedness have expired or otherwise terminated, then these presents and the
estate hereby granted and conveyed shall cease and the Secured Agreement shall
become null and void; otherwise the Security Agreement shall remain in full
force and effect.
 
The Company hereby binds itself, its successors and assigns, to warrant and
forever defend to the Collateral Agent and its successors and assigns the
security interest hereby created and granted.
 
A-2-3

--------------------------------------------------------------------------------


 
The Company hereby agrees that it is a “Company” for all purposes of the
Security Agreement and hereby (A) agrees to be bound by all of the terms of and
perform all of the covenants contained in the Security Agreement and (B) makes
all of the representations and warranties contained in the Security Agreement.
 
The Company hereby represents that the Collateral (other than the Underlying
Collateral and the Pledged Collateral) relating to the Company and the books and
records relating thereto are in the Company’s possession at the offices and
facilities owned or leased by the Company or World set forth on Schedule III
hereto.
 
This Supplement shall be construed as supplemental to the Security Agreement and
shall form a part of it and the Security Agreement is hereby incorporated by
reference herein and is hereby ratified, approved and confirmed.
 
This Supplement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
 
This Supplement shall in all respects be governed by, and construed in
accordance with, the laws of the State of South Carolina, including all matters
of construction, validity and performance.
 
[Signature Page Follows]
 
A-2-4

--------------------------------------------------------------------------------


 
In Witness whereof, the Company and the Collateral Agent have caused this
Supplement to be executed, as of the day and year first above written.
 
[Insert Name of Company]
     
By:
     
Name: 
   
Its:
       
Harris N.A., as Collateral Agent
     
By:
     
Name: 
   
Its:
 

 
A-2-5

--------------------------------------------------------------------------------


 
Schedule I to
Security Agreement Supplement
 
Description of Pledged Collateral
 

--------------------------------------------------------------------------------


 
Schedule II to
Security Agreement Supplement


Partnership Interests
 

--------------------------------------------------------------------------------


 
Schedule III to
Security Agreement Supplement


Locations of Offices and Facilities
 

--------------------------------------------------------------------------------


 
Schedule IV to
Security Agreement Supplement


List of Names Under Which Company Does Business
 

--------------------------------------------------------------------------------


 
Schedule V to
Security Agreement Supplement


Concentration Accounts
 

--------------------------------------------------------------------------------


 